ORDER
The Disciplinary Review Board on October 24,1996, having filed with the Court its decision concluding that GLENN D. DE SANTIS of WESTMONT, who was admitted to the bar of this State in 1986 and who was temporarily suspended from the practice of law on October 2, 1995, and who remains suspended at this time, should be suspended from practice for a period of two years on the basis of respondent’s conviction in federal court of one count of mail fraud, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), and good cause appearing;
It is ORDERED that GLENN D. DE SANTIS is hereby suspended from the practice of law for a period of two years, *590retroactive to October 2, 1995, and until the further Order of the Court; and it is further
ORDERED that no petition for reinstatement to the practice of law in this State be considered until respondent is restored to the practice law in the Commonwealth of Pennsylvania; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20^-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.